Citation Nr: 1719964	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  12-06 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a prostate disorder, to include prostatitis and benign prostatic hypertrophy (BPH).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S.M. Kreitlow

INTRODUCTION

The Veteran had honorably active military service from April 1980 to March 2005 when he retired from the U.S. Navy.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Board notes that the Veteran moved multiple times during the pendency of his appeal and jurisdiction is presently with the Houston RO based upon his current address.  

The Veteran appeared and testified at a Board video-conference hearing held at the RO before the undersigned Veterans Law Judge in October 2016.  A transcript of this hearing is associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has a long history of genitourinary issues dating back to almost the beginning of his service.  The Veteran had the acute onset of torsion of the right testicular with pain and swelling.  He had several additional episodes of similar painful experiences with spontaneous resolution.  In January 1981, he underwent a bilateral orchidopexy for bell clapper anomaly of the right testicle.  One year later, due to persistent right testicular pain, he had a right partial epididymectomy, and then a right inguinal ligation for varicocele.  The records show the Veteran continued to complain of testicular pain and was treated for multiple episodes of left epididymitis.  Notably the Veteran is service-connected for status post bilateral orchidopexy, partial right epididectomy with bilateral testicular pain, and right testicular atrophy with azoospermia (also claimed as sterility) (hereafter referred to as "testicular disability"), which is evaluated as 10 percent disabling under Diagnostic Code 7523-7525.  Diagnostic Code 7523 evaluates atrophy of the testicles, but only provides a compensable disability rating for complete atrophy of both testicles.  Diagnostic Code 7525 evaluates chronic epididymo-orchitis, which is evaluated on either tubercular infections or urinary tract infections.  In this Veteran's case, his service-connected testicular disability has been rated as 10 percent disabling since July 11, 2008 on the basis of his bilateral testicular pain.  

The Board notes that, at the October 2016 hearing, the Veteran and his representative's main contention was that, in denying the claim, the RO had somehow included the Veteran's symptoms with his already service-connected testicular disability.  The Board can only comment at this time that, based upon the above, does not seem to be the case.  However, even if so, for service connection purposes, overlapping symptoms between disabilities is not of concern except for diagnostic purposes.  In other words, the Board is only concerned with whether the symptoms the Veteran is reporting are due to his service-connected testicular disorder or whether they are due to a separate and distinct prostate disorder.  Such a question can only be resolved by VA examination.

Furthermore, at the hearing the Veteran stated that he strongly felt that the prior VA examination he held with regard to this claim was inadequate.  However, after a review of his claims file, the Board finds that Veteran was actually never provided a VA examination specifically related to this claim.  Rather the VA examinations he was previously provided were related to his claims for an increased disability rating for his service-connected testicular disability and his claim of sterility (which was also taken as a claim for an increased disability rating for his service-connected testicular disability).  This would explain why the VA examiners did not question the Veteran closely about his prostate disorder, nor examine him for it.  Given the evidence of record, as will be described below, the Board finds that a VA examination is needed to obtain a medical nexus opinion to determine if the symptoms of prostate problems seen in the service treatment records are related to his current BPH that was diagnosed in 2012.

The service treatment records show treatment for the Veteran was treated twice for prostatitis during service - in November 1987 and November 1988.  In November 1987, the Veteran complained of burning on urination and low back pain for a few weeks.  He was noted to have a slightly enlarged and tender prostate.  In November 1988, he was being seen in Urology Services for follow-up of his testicular problems and was noted to have a positive EPS consistent with prostatitis (although it was noted he had intercourse the previous evening).  His prostate was noted to be 20 grams, soft and nontender.

The service treatment records also show that, despite the above treatment, the Veteran did not report having prostate problems throughout the years on his many Reports of Medical History.  Furthermore, the Veteran's prostate was noted to be normal on a couple of service examinations.  See Report of Medical Examinations dated May 20, 1996 and September 23, 2002.  However, in September 2004, a Urology Clinic record noted a Past Medical History of questionable BPH and enlarged prostate.  Although the record is difficult to read, it appears to say the Veteran had decreased symptoms with mild dysuria, no nocturia, decreased stream, positive intermittency and no hesitancy.  However, at the time of his retirement examination in February 2005, the only major medical problem the Veteran reported since his last physical examination in September 2002 was a broken index finger.  No abnormality of the prostate was found on examination.  

In addition, the Veteran underwent a VA General Medical examination in September 2005, a short four months after his discharge, at which he denied having abnormal flow, urinary incontinence, urinary frequency, urgency, dysuria or hesitancy or a genitourinary review of systems.  On genitourinary examination, it was noted that his prostate was normal.

The first post-service medical evidence that the Veteran's prostate is abnormal is from October 2008 when the Veteran was seen at his private military health care provider's Urology Clinic related to his service-connected testicular disability.  In addition to reporting his history of relating to his testicular disability and current symptoms of testicular and scrotal pain, he also reported significant urinary complaints as well, with IPSS of 25 (nocturia x l, straining x 3, weak stream 5, urgency 3, intermittency 5, frequency 4 and incomplete emptying 4) and bother score of 4.  On examination, he was noted to have an abnormal 40-50 gram anodular prostate.  However, no assessment of a prostate problem was made at this time, only "disorder of male genital organs."  The Veteran was seen for follow-up in February 2009 and his IPSS score was 27.  He was noted to have had SA's which showed azospermia in obstructive pattern (he was not interested in further fertility therapy) and severe urinary complaints that day (had 50 gram prostate on examination).  Assessment this day was "bladder outlet obstruction" and he was prescribed Proscar, 5 mg tablets.  

Unfortunately, it is unclear when the first actual diagnosis of BPH was made.  The first assessment of BPH is seen in an April 23, 2010 Family Practice note.  No treatment was given that day for this disorder (he was seen for lower back pain), this condition was merely listed under the assessed conditions.  The first actual Urology Clinic treatment note assessing the Veteran to have BPH is from February 2012.  This record shows the Veteran has a long history of lower urinary tract symptoms (LUTS) including weak stream, incomplete emptying, intermittency, frequency and post-void dribbling.  He tried Uoxatral, Flomax and Proscar over the last few years without much noticeable benefit.  IPSS was 24 and bother score was 3.  On examination, prostatic enlargement was observed with estimated weight of 40 grams.  The assessment was benign prostatic hyperplasia localized with urinary obstruction with other lower urinary tract symptoms.  

Despite the Veteran's testimony at the October 2016 hearing that he has received all his treatment at military facilities, there are VA treatment records in the claims file from the San Diego and Honolulu VA Medical Centers.  It appears those are complete records.  However, it does not appear that we have a complete record of the Veteran's post-service military health records as there seems to be a gap between November 2009 and February 2012 (except for a few records submitted by the Veteran).  There are VA treatment records during that gap, but those records indicate the Veteran's primary treatment was at the military health facility.  Notably the VA records do not show a diagnosis of BPH or any other prostate disorder, much less treatment for it.  However, the April 2010 and February 2012 Urology notes showing a diagnosis of BPH with medication treatment.  Thus, it does appear that there are treatment notes missing that should be obtained as they may be helpful to the VA examiner in reviewing the Veteran's claim.  

Based upon the evidence of the Veteran's prostate being abnormal in service with treatment for prostatitis in November 1987 and November 1988 and questionable BPH with symptoms in September 2004, but then a normal examination in September 2005 VA examination and no subsequent post-service treatment until October 2008, the Board finds that a VA examination is needed to obtain a medical opinion to determine whether the Veteran's currently diagnosed BPH (and any other disorder that may be diagnosed) is related to the Veteran's active military service or his already service-connected testicular disability.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to complete a release form authorizing VA to obtain the treatment records of the private physicians treated his prostate disorder(s) from November 2009 to February 2012.  The Veteran should be advised that, in lieu of submitting a completed release form, he can submit these private medical treatment records to VA himself.  If the Veteran provides a completed release form, then the medical records identified should be requested.  All efforts to obtain these records, including follow-up requests, if appropriate, should be fully documented.  The Veteran and his representative should be notified of unsuccessful efforts in this regard and afforded an opportunity to submit the identified records.

2.  After all attained evidence has been associated with the claims file, schedule the Veteran for an appropriate VA examination.  The claims file must be provided to and reviewed by the examiner, who must indicate in his/her report that said review has been accomplished.

After reviewing the claims file and examining the Veteran, the examiner should render the following opinions as to each prostate disorder identified on examination:

a.  as to each prostate disorder identified on examination, is it at least as likely as not (i.e., at least a 50 percent probability) that it is related to any injury, disease or event incurred during service?

b.  as to each prostate disorder identified on examination, is it at least as likely as not (i.e., at least a 50 percent probability) that it is caused by the Veteran's service-connected testicular disability (status post bilateral orchidopexy, partial right epididectomy with bilateral testicular pain, and right testicular atrophy with azoospermia); and

c.  as to each prostate disorder identified on examination, is it at least as likely as not (i.e., at least a 50 percent probability) that it is aggravated (permanently worsened) by the Veteran's service-connected testicular disability (status post bilateral orchidopexy, partial right epididectomy with bilateral testicular pain, and right testicular atrophy with azoospermia)?

Specifically, in rendering an opinion, the examiner should consider and discuss the following:  (1) the Veteran's longstanding history of testicular problems for which he is service-connected and which are evaluated as 10 percent disabling and whether any symptoms reported by the Veteran may be attributable to the already service-connected testicular disability; (2) the notes in the service treatment records showing treatment for prostatitis in November 1987 and November 1988 and questionable BPH in September 2004 versus the lack of reported history of prostate problems and abnormal findings on multiple examinations during service, including the February 2005 retirement examination; and (3) the lack of post- service complaints of or treatment for prostate problems until at least October 2008.  

The examiner should provide a complete explanation for all opinions.  If the examiner cannot provide an opinion without resorting to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Thereafter, the Veteran's claim should be readjudicated.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative, if any.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

